     Case: 3:17-cr-00071-WHR Doc #: 65 Filed: 11/20/18 Page: 1 of 4 PAGEID #: 346




BEFORE JUDGE WALTER H. RICE

Case No. 3:17cr71                                          Date: November 20, 2018

Case Caption: USA v. LAITH W. ALEBBINI

Court Reporter: Debra Futrell                      Courtroom Deputy: Tisha Parker

Counsel for Plaintiff: AUSA, Vipal Patel, Dominick Gerace, and Justin Sher

Counsel for Defendant: Thomas Anderson and Arthur Mullins

PROCEEDINGS: Bench Trial. Defendant appeared with counsel. Witnesses sworn and
testimony taken.

 PL    DF   Item                        Attorney    Exam       Time    Exhibit

                                                                       Identified   Offered   Admitted

            Court reconvened                                   9:17

 X          Dr. Lorenzo Vidino,         Sher        Direct     9:18
            witness called to testify
            - Witness sworn in by                              9:19
                Courtroom Deputy
            - Government Exhibit                               9:43        X
                11A

            Recess taken                                       10:21
            Court reconvened                                   10:38

 X          Dr. Lorenzo Vidino,         Sher        Direct     10:38
            witness
            - Government Exhibit                               10:44       X
                5O1
            - Government Exhibit                               11:19
                3A1
            - Objection; response;                             11:20
                objection withdrawn
            - Government Exhibit                               11:20
                3A1 (shown in Court)
            - Government Exhibit                               11:21       X
                3A1 (portion read in
                Court)
            - Government Exhibit                               11:29       X
                3I1 (portion read in
                Court)
 Case: 3:17-cr-00071-WHR Doc #: 65 Filed: 11/20/18 Page: 2 of 4 PAGEID #: 347




PL   DF   Item                            Attorney   Exam   Time    Exhibit

                                                                    Identified   Offered   Admitted

          -      Government Exhibit                         11:36       X
                 8A
          -      Government Exhibit                         11:37       X
                 8B (played in Court)
          -      Government Exhibit                         11:44       X
                 7P1
          -      Government Exhibit                         11:45       X
                 7P2 (played in Court)
          -      Government Exhibit                         11:54
                 11B
          -      Objection; statement                       11:55
                 by counsel for
                 defendant; statement
                 by government;
                 dialogue between the
                 Court and
                 government; statement
                 by counsel for
                 defendant; statement
                 by the government;
                 overruled                                  11:58
          -      Government Exhibit                         11:59       X
                 11B (played in Court)
          -      Statement by counsel                       12:06
                 for defendant;
                 response by
                 government; dialogue
                 between the Court and
                 government; statement
                 by the Court; earlier
                 ruling maintained;
                 statement by the
                 government; counsel
                 for defendant states
                 continuing objection;
                 statement by the Court
          -      Government Exhibit                         12:10
                 11B (played in Court)

          Dialogue between the                              12:19
          Court and government
          Statement by the Court                            12:19
    Case: 3:17-cr-00071-WHR Doc #: 65 Filed: 11/20/18 Page: 3 of 4 PAGEID #: 348




PL    DF   Item                         Attorney   Exam     Time    Exhibit

                                                                    Identified   Offered   Admitted

           The Court asks that the
           parties address the
           objection to Government
           Exhibit 11B
           Recess taken                                     12:20
           Court reconvened                                 1:25

X          Dr. Lorenzo Vidino,          Sher       Direct   1:25
           witness
           - Government Exhibit                             1:28        X
               5O1
           - Government Exhibit                             1:41        X
               3D1 (portion read into
               Court)
           - No further questions                           2:05

      X    Dr. Lorenzo Vidino,          Anderson Cross      2:05
           witness
           - No further questions                           2:54

           Recess taken                                     2:55
           Court reconvened                                 3:17

X          Dr. Lorenzo Vidino,          Sher       Redirect 3:18
           witness
           - Government Exhibit                             3:30        X
               5O1
           - Objection; sustained                           3:41
           - No further questions                           3:42

      X    Dr. Lorenzo Vidino,          Anderson Recross    3:42
           witness
           - Government Exhibit                             3:43
               5O1
           - No further questions                           3:47
           - No further questions                           3:47
               by government
           - Witness dismissed                              3:47

           Statement by the Court                           3:47
           - Ruling on objection                            3:47
               regarding Government
               Exhibit 11B reversed
 Case: 3:17-cr-00071-WHR Doc #: 65 Filed: 11/20/18 Page: 4 of 4 PAGEID #: 349




PL   DF   Item                             Attorney   Exam   Time   Exhibit

                                                                    Identified   Offered   Admitted

                 by the Court; the video
                 and subsequent
                 discussion regarding
                 the actual act are
                 stricken from the
                 record.

          Dialogue between the                               3:50
          Court and government

          Government Exhibit 5F                              3:54
          read in Court
          Government Exhibit 5J1                             4:20
          read in Court
          Government Exhibit 5L1                             4:26
          read in Court
          Government Exhibit 5M1                             4:35
          read in Court

          Court recessed                                     5:23
